Citation Nr: 1214266	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-44 552	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE


Entitlement to an initial increased rating for anxiety disorder, not otherwise specified, with features of posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for anxiety disorder, not otherwise specified, with features of PTSD, assigning a 10 percent disability rating.  A notice of disagreement was filed in October 2008 with regard to the disability rating assigned.  A statement of the case was issued in August 2009 and a substantive appeal was received in October 2009.  In his substantive appeal, the Veteran requested a Board hearing; however, he withdrew this request in April 2012.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 1968 to October 1969.

2.	On April 17, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


